DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I in the reply filed on 02/11/2021 is acknowledged.
Applicants further elected the following species: (a) an in vitro method further exposing the cells to a fibronectin fragment comprising RGDS motif, CS-1 motif and heparin-binding domain; (b) a fibronectin fragment immobilized on the inner surface of a culture vessel; and (c) an immobilized Notch ligand on the inner surface of a culture vessel.
	Applicant’s amendment filed on 02/11/2021 was entered.
	Amended claims 41, 43, 46-56 and new claims 71-87 are pending in the present application.
	In light of the above species election, claims 54-56 and 76-78 (these new claims would be restricted if they had been presented in the second Preliminary Amendment dated 12/02/2020) were withdrawn from further consideration because they are directed to non-elected species.
	Accordingly, claims 41, 43, 46-53, 71-75 and 79-87 are examined on the merits herein with the above elected species.

Claim Objections
Claim 51 is objected to because of the term “RGDS” is an amino acid peptide sequence which should be identified by a specific SEQ ID NO.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-74 and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while being enabling for:
An in vitro method for generating T cell progenitors, comprising culturing CD34+ in a culture medium comprising TNF-alpha, IL-7 and Stem cell factor in the presence of an immobilized Notch ligand, wherein the T cell progenitors are CD7+CD34-;
does not reasonably provide enablement for an in vitro method for generating T cell progenitors that are CD7+CD34- in other culture medium simply comprising TNF-alpha in the presence of an immobilized Notch ligand as claimed broadly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the instant broadly claimed invention for the reasons discussed below.

1.   	The breadth of the claims 
The instant claims encompass an in vitro method for generating T cell progenitors, comprising culturing CD34+ in any culture medium as long as it contains TNF-alpha in the presence of an immobilized Notch ligand, wherein the T cell progenitors are CD7+CD34- (e.g., CD7+CD34-CD5-, CD7+CD34-CD1a- and CD7+CD34-CD5-CD1a-).

2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (02/13/2017), virtually nothing was known about the generation of T cell progenitors that are CD7+CD34- by culturing CD34+ cells in any culture medium comprising TNF-alpha in the presence of an immobilized Notch ligand as evidenced at least by the teachings of Snoeck et al (J. Exp. Med. 183:705-710, 1996), Ohishi et al (J. Clin. Invest. 110:1165-1174, 2002), Reimann et al (Stem Cells 30:1771-1778, 2012; IDS) and Bernstein et al (US 2014/0369973; IDS).  Moreover, the physiological art is already recognized as unpredictable (MPEP 2164.03).    
3.  	The amount of direction or guidance provided  
Apart from disclosing culturing CD34+ cells from human CB or mobilized peripheral blood samples in plates that had been coated with recombinant fibronectin RetroNectin and DL-4 in a culture medium containing recombinant human cytokines interleukin-7, Flt3-ligand, SCF and TPO with or without TNF-alpha (100 ng/ml) that yielded CD34-CD7+ cells 10 times more in a 7-day culture with TNF-alpha than in a 7-day culture without TNF-alpha (Examples 1-3; Tables 1-2); the instant specification fails to provide sufficient guidance for a skilled in the art on how to generate T-cell progenitors that are CD34-CD7+ by culturing CD34+ cells in any other culture medium as long as it contains TNF-alpha and in the presence of an immobilized Notch ligand as claimed broadly.  Particularly, Snoeck et al failed to disclose any generation of CD34-CD7+ T-cell progenitors by culturing primitive human CD34++CD38- hematopoietic progenitor cells in the presence of TNF-alpha at various concentrations.  Similarly, Bernstein et al also failed to disclose any generation of CD34-CD7+ T-cell progenitors by culturing CD34+ hematopoietic stem/progenitor cells in the presence of a Notch ligand (e.g., Deltaext-IgG) immobilized on a solid support (e.g., a plastic tissue culture dish) in combination with an aryl hydrocarbon receptor antagonist (e.g., StemRegenin1 or SR1) in a fluid medium containing one or more growth factors in the fluid medium such as SCF, Flt-3, IL-6, IL-3, IL-11 and TPO.  Instead, Bernstein et al disclosed in Example 4 showing 16-day cultured cells contain lymphoid progenitors (CD34+CD7+) (paragraphs [0088], [0425] and Fig. 4E).  Thus, it is apparent that neither the presence of TNF-alpha in the culture medium nor the presence of an immobilized Notch ligand in a culture of CD34+ cells would necessarily lead to the generation of CD34-CD7+ T-cell progenitors.  Where differentiation of HSPC is desired, HSPC (e.g., enriched HSPC or expanded HSPC) can be exposed to one or more growth factors that promote differentiation…For example, SCF can be used in combination with GM-CSF or IL-7 to differentiate HSPC (e.g., expanded HSPC) into myeloid stem/progenitor cells or lymphoid stem/progenitor cells by exposing HSPC to about 100 ng/ml of each of SCF and IL-7” (paragraph [0219]).  Furthermore, Ohishi et al also demonstrated that Delta1Ext-myc immobilized together with fibronectin fragment CH-296 effectively inhibits myeloid differentiation, maintains cord blood precursors at a less differentiated CD34+ stage and induces optimal expansion of cord blood CD34+ cells in the presence of SCF, FL, TPO, IL-6 and IL-3 growth factors compared to control cultures; and the addition of IL-7 which is a cytokine known to support lymphoid differentiation led to enhanced generation of CD34-CD7+ cells (Abstract; “Results” section on pages 1168-1172).  Since the prior art before the effective filing date of the present application failed to provide sufficient guidance regarding to the use of a culture medium other than one containing at least IL-7 and SCF to generate CD34-CD7+ T-cell progenitors from CD34+ cells, it is incumbent upon the present application to do so. 
As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issue set forth above, the unpredictability of the relevant physiological art, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 contains the trademark/trade name “RetronectinR”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot a fibronectin fragment comprising the RGDS and CS-1 motifs and a heparin-binding domain and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 81 and 85-87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al (US 2014/0369973; IDS).
The instant claims are directed to an in vitro method for generating T cell progenitors, comprising culturing CD34+ cells in a culture medium comprising n antagonist of the Aryl hydrocarbon/Dioxin receptor, preferably StemRegenin 1 (SR1) at a concentration greater than or equal to 30 ng/ml, in the presence of an immobilized Notch ligand.
Bernstein et al already disclosed a method for expansion of CD34+ hematopoietic stem/progenitor cells (HSPC) ex vivo comprising culturing the progenitor cells in the presence of a Notch ligand (e.g., Deltaext-IgG) immobilized on a solid support (e.g., a plastic tissue culture dish) at a concentration between about 0.2 and 20 ug/ml in combination with an aryl hydrocarbon receptor antagonist (e.g., StemRegenin1 or SR1) in a fluid medium contacting the cells at a concentration between 1 pM and 100 uM or between 10 pM and 10 uM or between 100 pM and 1 uM, wherein the isolated hematopoietic stem/progenitor cells are human (e.g., from an infant, toddler, child and adult) and are derived from umbilical cord blood/placental cord blood, peripheral blood and/or bone marrow (Abstract; Summary of the Invention; particularly paragraphs [0034], [0038], [0042]-[0044], [0047]-[0048], [0070], [0105], [0111], [0217], [0225], [0259]-[0272], [0280], [0283], [0422]-[0425]; Examples 1-4 and Fig. 4).  Bernstein et al disclosed that a Notch agonist is any Notch interacting domain of a Delta such as Delta-1, Delta-3 or Delta-4 (paragraph [0265]).  Bernstein et al also taught that the isolated HSPC are also expanded in the presence of a fibronectin or a fragment thereof (e.g., CH-296 or RetroNectin) immobilized on the same or different solid phase as the Notch agonist (paragraphs [0047] and [0217]).  Additionally, the isolated HSPC are expanded in the presence of one or more growth factors in the fluid medium such as SCF, Flt-3, IL-6, IL-3, IL-11 and TPO; preferably in the presence of IL-6, Flt-3, SCF and TPO or IL-6, Flt-3, SCF, TPO and IL-3 (paragraphs [0043]) for 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20 or more days (paragraph [0111]).  Bernstein et al also stated explicitly “Where differentiation of HSPC is desired, HSPC (e.g., enriched HSPC or expanded HSPC) can be exposed to one or more growth factors that promote differentiation…For example, SCF can be used in combination with GM-CSF or IL-7 to differentiate HSPC (e.g., expanded HSPC) into myeloid stem/progenitor cells or lymphoid stem/progenitor cells by exposing HSPC to about 100 ng/ml of each of SCF and IL-7” (paragraph [0219]).  Example 4 showed that SR-1 enhancing expansion of cord-blood HSPC while Delta1Ext-IgG blocks differentiation, and analysis of 16-day cultured cells showed the presence of lymphoid progenitors (CD34+CD7+) which are immature T-cell progenitors with the generation of immature progenitor and precursor cells was spared by increasing Delta1Ext-IgG signaling (paragraphs [0088], [0425] and Fig. 4E).  Bernstein et al further stated clearly “[g]reater numbers and percentages of these immature progenitor cells were generated in the presence of SR1 and Delta1Ext-IgG as compared to Delta1Ext-IgG alone (data not shown)” (last sentence of paragraph [0425]).
Accordingly, the teachings of Bernstein et al meet every limitation of the instant claims.  Therefore, the reference anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 43, 47-53, 71-75, 79-80 and 82-84 are rejected under 35 U.S.C. 103 as being unpatentable over Reimann et al (Stem Cells 30:1771-1778, 2012; IDS) in view of Bernstein et al (US 2014/0369973; IDS), Snoeck et al (J. Exp. Med. 183:705-710, 1996) and Ohishi et al (J. Clin. Invest. 110:1165-1174, 2002).
Reimann et al already disclosed a method for in vitro generation of human T-cell precursors displaying the phenotypic and molecular signatures of very immature thymic immobilized Notch-ligand Delta-4 Fc fusion protein (5 ug/ml) on coated plates in the presence of cytokines IL-7, SCF, Flt3-ligand and TPO; with CD34+ CB cells began to express CD7 within 3 days with increased CD7 expression until day 7 that is correlated with a decreased CD34 expression and the emergence of a CD34-CD7+ T-cell precursor population (Abstract; page 1772, left column, third full paragraph; Materials and Methods; section titled “In vitro exposure of CB CD34+ to a DL4 fusion protein induces phenotypic changes that are consistent with early T-cell development”; Figure 1 and Tables 1-2).  Reimann et al also disclosed that a T-cell progenitor subset expressing CD5 emerged from the CD34-CD7++ population between days 7 and 10; and by day 14, the CD34-/CD7++/CD5+ population had started to express low levels of CD1a (page 1773, left column, last paragraph).  Based on the above disclosure, the Delta-4 culture system at least on day 7, 8, 9 or 10 contained a CD34-CD7+CD5-CD1a- T-cell precursor population.  Reimann et al also stated clearly “Just 1 week of DL-4 culture generated enough T-cell progenitors to envisage their adoptive transfer in vivo” (page 1779, left column, first sentence of fourth paragraph).
Reimann et al did not teach explicitly a method for in vitro generation of human T-cell precursors displayed the phenotypic and molecular signatures of very immature thymic precursors using a culture medium further comprising TNF-alpha, or TNF-alpha and an antagonist of the aryl hydrocarbon/dioxin receptor (e.g., StemRegenin 1 or SR1); along with further exposing the CD34+ cells to a fibronectin fragment such as RetroNectin immobilized on an inner surface of a culture vessel. 
ex vivo comprising culturing the progenitor cells in the presence of a Notch ligand (e.g., Deltaext-IgG) immobilized on a solid support (e.g., a plastic tissue culture dish) at a concentration between about 0.2 and 20 ug/ml in combination with an aryl hydrocarbon receptor antagonist (e.g., StemRegenin1 or SR1) in a fluid medium contacting the cells at a concentration between 1 pM and 100 uM or between 10 pM and 10 uM or between 100 pM and 1 uM, wherein the isolated hematopoietic stem/progenitor cells are human (e.g., from an infant, toddler, child and adult) and are derived from umbilical cord blood/placental cord blood, peripheral blood and/or bone marrow (Abstract; Summary of the Invention; particularly paragraphs [0034], [0038], [0042]-[0044], [0047]-[0048], [0070], [0105], [0111], [0217], [0225], [0259]-[0272], [0280], [0283], [0422]-[0425]; Examples 1-4 and Fig. 4).  Bernstein et al disclosed that a Notch agonist is any Notch interacting domain of a Delta such as Delta-1, Delta-3 or Delta-4 (paragraph [0265]).  Bernstein et al also taught that the isolated HSPC are also expanded in the presence of a fibronectin or a fragment thereof (e.g., CH-296 or RetroNectin) immobilized on the same or different solid phase as the Notch agonist (paragraphs [0047] and [0217]).  Additionally, the isolated HSPC are expanded in the presence of one or more growth factors in the fluid medium such as SCF, Flt-3, IL-6, IL-3, IL-11 and TPO; preferably in the presence of IL-6, Flt-3, SCF and TPO or IL-6, Flt-3, SCF, TPO and IL-3 (paragraphs [0043]) for 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20 or more days (paragraph [0111]).  Bernstein et al also stated explicitly “Where differentiation of HSPC is desired, HSPC (e.g., enriched HSPC or expanded HSPC) can be exposed to one or more growth factors that promote differentiation…For example, SCF can be used in combination with GM-CSF or IL-7 to differentiate HSPC (e.g., expanded HSPC) into myeloid stem/progenitor cells or lymphoid stem/progenitor cells by exposing HSPC to about 100 ng/ml of each of SCF and IL-7” (paragraph [0219]).  Example 4 showed that SR-1 enhancing expansion of cord-blood HSPC while Delta1Ext-IgG blocks differentiation, and analysis of 16-day cultured cells showed the presence of lymphoid progenitors (CD34+CD7+) which are immature T-cell progenitors with the generation of immature progenitor and precursor cells was spared by increasing Delta1Ext-IgG signaling (paragraphs [0088], [0425] and Fig. 4E).  Bernstein et al further stated clearly “[g]reater numbers and percentages of these immature progenitor cells were generated in the presence of SR1 and Delta1Ext-IgG as compared to Delta1Ext-IgG alone (data not shown)” (last sentence of paragraph [0425]).
Additionally, Snoeck et al disclosed that TNF-alpha is a very potent stimulator for the proliferation of primitive human CD34++CD38- hematopoietic progenitor cells and is the most potent synergistic factor for the IL-3 induced proliferation of these cells of all cytokines tested (IL-1, IL-6, granulocyte colony-stimulating factor, kit ligand) (Abstract).  Snoeck et al tested the effect of TNF-alpha on the expansion of CD34++CD38- human bone marrow cells (Figure 1A) and on the generation of secondary CFC from CD34++CD38- human bone marrow cells (Figure 1B) at various TNF-alpha concentrations that include 0.1 ng/ml, 0.5 ng/ml, 1 ng/ml, 2.5 ng/ml, 5 ng/ml, 10 ng/ml and 25 ng/ml.  Snoeck et al also utilized secondary semisolid cultures after 7 day of liquid culture instead of 14 day of primary liquid culture in the presence of IL-3, KL, IL-5ng/ml of TNF-alpha to demonstrate that TNF-alpha promotes faster proliferation and differentiation of CD34++CD38- cells (page 707, left column, first paragraph). 
Moreover, Ohishi et al also demonstrated that Delta1Ext-myc immobilized together with fibronectin fragment CH-296 effectively inhibits myeloid differentiation, maintains cord blood precursors at a less differentiated CD34+ stage and induces optimal expansion of cord blood CD34+ cells in the presence of SCF, FL, TPO, IL-6 and IL-3 growth factors compared to control cultures; and the addition of IL-7 which is a cytokine known to support lymphoid differentiation led to enhanced generation of CD34-CD7+ cells (Abstract; “Results” section on pages 1168-1172).
Accordingly, it would have been obvious for an ordinary skilled artisan before the 
effective filing date of the present application to modify the teachings of Reimann et al   by also further adding TNF-alpha (e.g., including at a concentration of greater or equal to 3 ng/ml such as 5 ng/ml) or the combination of TNF-alpha and an antagonist of the aryl hydrocarbon/dioxin receptor (e.g., StemRegenin 1 or SR1) into  a culture medium to enhance in vitro generation of human T-cell precursors displayed the phenotypic and molecular signatures of very immature thymic precursors in a 7-, 8-, 9- or 10-day culture, along with further exposing the CD34+ cells to a fibronectin fragment such as RetroNectin immobilized on an inner surface of a culture vessel, in light of the teachings of Bernstein et al, Snoeck et al and Ohishi et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Bernstein et al already taught that greater numbers and percentages of immature progenitor and precursor cells such as lymphoid progenitors (CD34+CD7+) were generated in the presence of SR1 (enhancing expansion of exemplary cord-blood HSPC) and Delta1Ext-IgG as compared to Delta1Ext-IgG alone; and similar to the function of SR1 Snoeck et al disclosed that TNF-alpha is a very potent stimulator for the proliferation of primitive human CD34++CD38- hematopoietic progenitor cells and tested the effect of TNF-alpha on the expansion and generation of secondary CFC from CD34++CD38- human bone marrow cells at various TNF-alpha concentrations that include 0.1 ng/ml, 0.5 ng/ml, 1 ng/ml, 2.5 ng/ml, 5 ng/ml, 10 ng/ml and 25 ng/ml.  Furthermore, Ohishi et al also demonstrated successfully that Delta1Ext-myc immobilized together with fibronectin fragment CH-296 effectively inhibits myeloid differentiation, maintains cord blood precursors at a less differentiated CD34+ stage and induces optimal expansion of cord blood CD34+ cells in the presence of SCF, FL, TPO, IL-6 and IL-3 growth factors compared to control cultures; and the addition of IL-7 which is a cytokine known to support lymphoid differentiation led to enhanced generation of CD34-CD7+ cells.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings Reimann et al, Bernstein et al, Snoeck et al and Ohishi et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified method resulting from the combined teachings of Reimann et al, Bernstein et al, Snoeck et al and Ohishi et al is indistinguishable from and encompassed by the methods of the present application, and such modified method would result in a greater than 80% of the CD7+ cells in the T cell progenitor population are CD34-CD5-, CD34-CD1a- and CD34-CD1a-CD5- in a 7- or 8-day culture since Reimann et al a T-cell progenitor subset expressing CD5 emerged from the CD34-CD7++ population between days 7 and 10, and by day 14 the CD34-/CD7++/CD5+ population had started to express low levels of CD1a.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41, 43, 46-53, 71-75 and 79-87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-35 of copending Application No. 16/485,488 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because an in vitro method for generating T cell precursors, comprising the step of culturing CD34+ cells in a medium comprising TNF-alpha and/or an antagonist of the Aryl hydrocarbon/Dioxin receptor, particular StemRegenin 1 (SR1), and the presence of an immobilized Notch ligand of the copending Application No. 16/485,488 encompasses/anticipates the methods in the application being examined and, therefore, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 41, 43, 46-53, 71-75 and 79-87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-14 and 16-20 of copending Application No. 15/516,731 (reference application) in view of Bernstein et al (US 2014/0369973; IDS), Snoeck et al (J. Exp. Med. 183:705-710, 1996) and Ohishi et al (J. Clin. Invest. 110:1165-1174, 2002).
Claims 41, 43, 46-53, 71-75 and 79-87 of the present application differ from claims 1, 5-14 and 16-20 of copending Application No. 15/516,731 in reciting specifically that a culture comprising TNF-alpha, an antagonist of the Aryl hydrocarbon/Dioxin receptor, or TNF-alpha and an antagonist of the Aryl hydrocarbon/Dioxin receptor.
Before the effective filing date of the present application (02/13/2017), Bernstein et al already disclosed a method for expansion of CD34+ hematopoietic stem/progenitor cells (HSPC) ex vivo comprising culturing the progenitor cells in the presence of a Notch ligand (e.g., Deltaext-IgG) immobilized on a solid support (e.g., a plastic tissue culture dish) at a concentration between about 0.2 and 20 ug/ml in combination with an aryl hydrocarbon receptor antagonist (e.g., StemRegenin1 or SR1) in a fluid medium contacting the cells at a concentration between 1 pM and 100 uM or between 10 pM and 10 uM or between 100 pM and 1 uM, wherein the isolated hematopoietic adult) and are derived from umbilical cord blood/placental cord blood, peripheral blood and/or bone marrow (Abstract; Summary of the Invention; particularly paragraphs [0034], [0038], [0042]-[0044], [0047]-[0048], [0070], [0105], [0111], [0217], [0225], [0259]-[0272], [0280], [0283], [0422]-[0425]; Examples 1-4 and Fig. 4).  Bernstein et al disclosed that a Notch agonist is any Notch interacting domain of a Delta such as Delta-1, Delta-3 or Delta-4 (paragraph [0265]).  Bernstein et al also taught that the isolated HSPC are also expanded in the presence of a fibronectin or a fragment thereof (e.g., CH-296 or RetroNectin) immobilized on the same or different solid phase as the Notch agonist (paragraphs [0047] and [0217]).  Additionally, the isolated HSPC are expanded in the presence of one or more growth factors in the fluid medium such as SCF, Flt-3, IL-6, IL-3, IL-11 and TPO; preferably in the presence of IL-6, Flt-3, SCF and TPO or IL-6, Flt-3, SCF, TPO and IL-3 (paragraphs [0043]) for 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20 or more days (paragraph [0111]).  Bernstein et al also stated explicitly “Where differentiation of HSPC is desired, HSPC (e.g., enriched HSPC or expanded HSPC) can be exposed to one or more growth factors that promote differentiation…For example, SCF can be used in combination with GM-CSF or IL-7 to differentiate HSPC (e.g., expanded HSPC) into myeloid stem/progenitor cells or lymphoid stem/progenitor cells by exposing HSPC to about 100 ng/ml of each of SCF and IL-7” (paragraph [0219]).  Example 4 showed that SR-1 enhancing expansion of cord-blood HSPC while Delta1Ext-IgG blocks differentiation, and analysis of 16-day cultured cells showed the presence of lymphoid progenitors (CD34+CD7+) which are immature T-cell progenitors with the generation of immature progenitor and [g]reater numbers and percentages of these immature progenitor cells were generated in the presence of SR1 and Delta1Ext-IgG as compared to Delta1Ext-IgG alone (data not shown)” (last sentence of paragraph [0425]).
Additionally, Snoeck et al disclosed that TNF-alpha is a very potent stimulator for the proliferation of primitive human CD34++CD38- hematopoietic progenitor cells and is the most potent synergistic factor for the IL-3 induced proliferation of these cells of all cytokines tested (IL-1, IL-6, granulocyte colony-stimulating factor, kit ligand) (Abstract).  Snoeck et al tested the effect of TNF-alpha on the expansion of CD34++CD38- human bone marrow cells (Figure 1A) and on the generation of secondary CFC from CD34++CD38- human bone marrow cells (Figure 1B) at various TNF-alpha concentrations that include 0.1 ng/ml, 0.5 ng/ml, 1 ng/ml, 2.5 ng/ml, 5 ng/ml, 10 ng/ml and 25 ng/ml.  Snoeck et al also utilized secondary semisolid cultures after 7 day of liquid culture instead of 14 day of primary liquid culture in the presence of IL-3, KL, IL-1, IL-6 and 5ng/ml of TNF-alpha to demonstrate that TNF-alpha promotes faster proliferation and differentiation of CD34++CD38- cells (page 707, left column, first paragraph). 
Moreover, Ohishi et al also demonstrated that Delta1Ext-myc immobilized together with fibronectin fragment CH-296 effectively inhibits myeloid differentiation, maintains cord blood precursors at a less differentiated CD34+ stage and induces optimal expansion of cord blood CD34+ cells in the presence of SCF, FL, TPO, IL-6 and IL-3 growth factors compared to control cultures; and the addition of IL-7 which is a cytokine known to support lymphoid differentiation led to enhanced generation of CD34-CD7+ cells (Abstract; “Results” section on pages 1168-1172).
Accordingly, it would have been obvious for an ordinary skilled artisan before the 
effective filing date of the present application to modify the in vitro process for generating T-cell progenitors having the phenotype CD7+CD34+/- in the copending Application No. 15/516,731 by also further adding TNF-alpha (e.g., including at a concentration of greater or equal to 3 ng/ml such as 5 ng/ml), an antagonist of the aryl hydrocarbon/dioxin receptor (e.g., StemRegenin 1 or SR1), or the combination of TNF-alpha and an antagonist of the aryl hydrocarbon/dioxin receptor into  a culture medium to enhance in vitro generation of the human T-cell precursors, in light of the teachings of Bernstein et al, Snoeck et al and Ohishi et al as presented above with a reasonable expectation of success. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Bernstein et al already taught that greater numbers and percentages of immature progenitor and precursor cells such as lymphoid progenitors (CD34+CD7+) were generated in the presence of SR1 (enhancing expansion of exemplary cord-blood HSPC) and Delta1Ext-IgG as compared to Delta1Ext-IgG alone; and similar to the function of SR1 Snoeck et al disclosed that TNF-alpha is a very potent stimulator for the proliferation of primitive human CD34++CD38- hematopoietic progenitor cells and tested the effect of TNF-alpha on the expansion and generation of secondary CFC from CD34++CD38- human bone marrow cells at various TNF-alpha concentrations that include 0.1 ng/ml, 0.5 ng/ml, 1 ng/ml, 2.5 ng/ml, 5 ng/ml, 10 ng/ml and 25 ng/ml.  Furthermore, Ohishi et al also demonstrated successfully that Delta1Ext-myc immobilized together with fibronectin fragment CH-296 effectively inhibits myeloid differentiation, maintains cord blood precursors at a less differentiated CD34+ stage and induces optimal expansion of cord blood CD34+ cells in the presence of SCF, FL, TPO, IL-6 and IL-3 growth factors compared to control cultures; and the addition of IL-7 which is a cytokine known to support lymphoid differentiation led to enhanced generation of CD34-CD7+ cells.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weekx et al (Blood 95:2806-2812, 2000) taught generation of T cells from adult human hematopoietic stem cells and progenitors in a fetal thymic organ culture system, and they found that addition of tumor necrosis factor (TNF)-alpha (1 ng/ml) to IL-3 (20 U/ml) + SCF (100 ng/ml)-supplemented preincubation medium resulted in optimal cell survival, cell proliferation and T-cell generation (at least Abstract; section titled “FTOC technique” in Materials and methods; and Table 1).  Weekx et al also taught that the TNF-alpha effect resulted in an up-regulation of CD127 (ie, the IL-7 receptor alpha-chain) in a small subset of the CD34+ cells.  

Conclusions
 	No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633